TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 18, 2014



                                     NO. 03-13-00482-CV


                                  Jeffrey D. Smith, Appellant

                                                v.

                                 Jason Wall, D.D.S, Appellee




        APPEAL FROM 391ST DISTRICT COURT OF TOM GREEN COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND FIELD
        REVERSED AND REMANDED -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgment signed by the district court on July 17, 2013, into which is

merged its order of June 17, 2013. Having reviewed the record and the parties’ arguments, the

Court holds that there was reversible error in the district court’s judgment. Therefore, the Court

reverses the district court’s judgment and remands the case to the district court for further

proceedings. The appellee shall pay all costs relating to this appeal, both in this Court and the

court below.